United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-31071
                           Summary Calendar


RONALD A. DERISE,

                                      Plaintiff-Appellant,

versus

LINDA S. MCMAHON, Acting U.S. COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                                      Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        (USDC No. 2:05-cv-01154)
                          --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Ronald Derise appeals the denial of his claim for Social

Security disability benefits.    We affirm for the reasons given by

Magistrate Judge Wilson in his thorough report, as adopted by the

district court.

     Our     review   is   limited   to   determining    whether       the

Commissioner's decision is supported by substantial evidence and

free of legal error. Jones v. Apfel, 174 F.3d 692, 693 (5th Cir.

1999).     Ronald Derise is blind in his right eye and can no longer


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-31071
                                      -2-

work as a truck driver.        Relying on a vocational expert, the ALJ

determined that there are a significant number of jobs in the

national economy that he can still perform.              Derise urges that the

ALJ   improperly    relied    upon   the   vocational     expert’s    testimony

because that testimony was flawed, having failed to list any

specifically available jobs as required by SSR 85-15.                Yet Derise

does not explain how this procedural impropriety casts doubt on the

existence   of     substantial      evidence    or   otherwise      effects   his

substantial rights.

      “Procedural perfection in administrative proceedings is not

required.   This    court    will    not   vacate    a   judgment    unless   the

substantial rights of a party have been affected.”               Mays v. Bowen,

837 F.2d 1362, 1364 (5th Cir.1988).            Such procedural improprieties

“constitute a basis for remand only if such improprieties would

cast into doubt the existence of substantial evidence to support

the ALJ's decision.”        Morris v. Bowen, 864 F.2d 333, 335 (5th Cir.

1988).   Derise has not cast doubt upon the ALJ’s decision.                   The

judgment of the district court is

      AFFIRMED.